Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.

Allowable Subject Matter
Claims 1, 4, 6-20 are allowed.


 The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claims 1 and 17. 
Specifically, the closest prior art fails to teach or suggest a lateral flow test device comprising a backing material, and a liquid conduit element secured to the backing material, the liquid conduit element being formed from at least (i) a first, receiving, substrate., (ii) a second, conjugate, substrate, and (iii) a third, reaction, substrate, each of the first substrate., the second substrate, and the third substrate having at least two layers, including:


b)    a second layer of additional thickness formed from a generally non-porous polymer material and forming a backing to the first layer, the second layer being positioned adjacent to the first layer;
wherein the first layer of the first substrate is a regenerated cellulose (RC) membrane having little or no protein binding capacity or is a cellulose acetate (CA) membrane having a low protein binding capacity, wherein the first layer of the second substrate is formed from a nitrocellulose having a high protein binding capacity of at least 3 pg/cm2, and wherein the first substrate, the second substrate, and the third substrate overlap in series such that their respective first layers are in contact where the first substrate and the second substrate respective substrates overlap. 

The closest prior art to the applicant’s claimed invention is the prior art combination previously applied of Cheng in view of Amerongen and in further view of Seitz et al.
However, the prior art does not teach the structural configuration as is now being claimed above.  See also the arguments on page 7 submitted 3/8/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/22/2021